                Case 1:19-cv-04321-CAP Document 1 Filed 09/25/19 Page 1 of 7



                        UNITED STATES DISTRICT COURT
1
                    FOR THE NORTHERN DISTRICT OF GEORGIA
2                             ATLANTA DIVISION
3                                             )
     HAROLD VEAZEY,
                                              )
4                                             )
                   Plaintiff,                 )
5                                             )   Case No.:
                    v.                        )
6                                             )   COMPLAINT AND DEMAND FOR
                                              )   JURY TRIAL
7    WELLS FARGO BANK, N.A.,                  )
                                              )   (Unlawful Debt Collection Practices)
8                                             )
                   Defendant.                 )
9

10
                                       COMPLAINT
11

12         HAROLD VEAZEY (“Plaintiff”), by and through his attorneys, KURZ

13   LAW GROUP, LLC, alleges the following against WELLS FARGO BANK, N.A.
14
     (“Defendant”):
15

16                                   INTRODUCTION
17
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
18

19   Act, 47 U.S.C. § 227, et seq. (“TCPA”).

20                              JURISDICTION AND VENUE
21
           2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, which grants
22
     this court original jurisdiction of all civil actions arising under the laws of the
23

24   United States. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181
25
     L. Ed. 2d 881 (2012).

                                              -1-

                                    PLAINTIFF’S COMPLAINT
                Case 1:19-cv-04321-CAP Document 1 Filed 09/25/19 Page 2 of 7



           3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
1

2                                      PARTIES
3
           4.      Plaintiff is a natural person residing in East Point, Georgia 30344.
4
           5.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
5

6
           6.      Defendant is a corporation with its headquarters located at 420

7    Montgomery Street, San Francisco, California 94104.
8
           7.      Defendant is a “person” as that term is defined by 47 U.S.C. §
9
     153(39).
10

11         8.      Defendant acted through its agents, employees, officers, members,

12   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
13
     representatives, and insurers.
14
                                   FACTUAL ALLEGATIONS
15

16         9.      Plaintiff has a cellular telephone number.
17         10.     Plaintiff has only used this phone as a cellular telephone.
18
           11.     Defendant called Plaintiff on his cellular telephone on a repetitive
19
     and continuous basis.
20

21         12.     When contacting Plaintiff on his cellular telephone, Defendant used
22
     an automatic telephone dialing system and automated and/or pre-recorded
23
     messages.
24

25



                                               -2-

                                      PLAINTIFF’S COMPLAINT
                  Case 1:19-cv-04321-CAP Document 1 Filed 09/25/19 Page 3 of 7



            13.      Plaintiff knew that Defendant used an automatic telephone dialing
1

2    system and automated and/or pre-recorded messages as there was often a
3
     noticeable pause or delay before connecting to one of Defendant’s representatives.
4
            14.      Defendant’s telephone calls were not made for “emergency
5

6
     purposes.”

7           15.      Desiring to stop these repeated, unwanted calls, Plaintiff spoke to
8
     Defendant soon after the calls began and revoked any previous consent that
9
     Defendant had to contact him.
10

11          16.      Once Defendant was told the calls were unwanted and to stop, there

12   was no lawful purpose to making further calls, nor was there any good faith
13
     reason to place calls.
14
            17.      Despite Plaintiff’s request for Defendant to stop calling him,
15

16   Defendant continued to call him.
17          18.      These additional calls were upsetting, agitating and unnerving to
18
     Plaintiff.
19
            19.      Upon information and belief, Defendant conducts business in a
20

21   manner which violates the Telephone Consumer Protection Act.
22

23

24

25



                                              -3-

                                     PLAINTIFF’S COMPLAINT
              Case 1:19-cv-04321-CAP Document 1 Filed 09/25/19 Page 4 of 7



                                   COUNT I
1
                         DEFENDANT VIOLATED THE TCPA
2
           20.    Plaintiff incorporates the forgoing paragraphs as though the same
3

4    were set forth at length herein.

5          21.    Defendant initiated multiple automated telephone calls to Plaintiff’s
6
     cellular telephone using a prerecorded voice.
7
           22.    Defendant initiated these automated calls to Plaintiff using an
8

9    automatic telephone dialing system.
10
           23.    Defendant’s calls to Plaintiff were not made for “emergency
11
     purposes.”
12

13
           24.    Defendant’s calls to Plaintiff were made after Plaintiff had explicitly

14   revoked any consent that was previously given.
15
           25.    Defendant’s acts as described above were done with malicious,
16
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
17

18   under the law and with the purpose of harassing Plaintiff.

19         26.    The acts and/or omissions of Defendant were done unfairly,
20
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
21
     lawful right, legal defense, legal justification or legal excuse.
22

23         27.    As a result of the above violations of the TCPA, Plaintiff has suffered

24   the losses and damages as set forth above entitling Plaintiff to an award of
25
     statutory, actual and treble damages.

                                               -4-

                                     PLAINTIFF’S COMPLAINT
               Case 1:19-cv-04321-CAP Document 1 Filed 09/25/19 Page 5 of 7




1

2           WHEREFORE, Plaintiff, HAROLD VEAZEY, respectfully prays for a
3
     judgment as follows:
4
                   a.     All   actual damages suffered pursuant to 47              U.S.C.
5

6
                          §227(b)(3)(A);

7                  b.     Statutory damages of $500.00 per violative telephone call
8
                          pursuant to 47 U.S.C. §227(b)(3)(B);
9
                   c.     Treble damages of $1,500 per violative telephone call pursuant
10

11                        to 47 U.S.C. §227(b)(3);

12                 d.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
13
                   e.     Any other relief deemed appropriate by this Honorable Court.
14

15

16                              DEMAND FOR JURY TRIAL
17          PLEASE TAKE NOTICE that Plaintiff, HAROLD VEAZEY, demands a
18
     jury trial in this case.
19

20

21

22

23

24

25



                                              -5-

                                     PLAINTIFF’S COMPLAINT
            Case 1:19-cv-04321-CAP Document 1 Filed 09/25/19 Page 6 of 7




1

2    Dated: September 25, 2019           Respectfully submitted,
3

4                                        By: /s/ Dennis R. Kurz
                                         Dennis R. Kurz, Esq.
5                                        Georgia Bar No.: 430489
6
                                         Kurz Law Group, LLC
                                         1640 Power Fry Road, Bldg. 17, Ste. 200
7                                        Marietta, GA 30067
                                         Phone: (678) 264-8003
8
                                         dennis@kurzlawgroup.com
9                                        Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                          -6-

                                 PLAINTIFF’S COMPLAINT
              Case 1:19-cv-04321-CAP Document 1 Filed 09/25/19 Page 7 of 7




1

2           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1
3
           The undersigned hereby certifies that the foregoing document has been
4
     prepared in accordance with the font type and margin requirements of Local Rule
5

6
     5.1 of the Northern District of Georgia, using a font type of Time New Roman

7    and a point size of 14.
8

9
      Dated: September 25, 2019
10
      Respectfully submitted,
11

12                                        By: /s/ Dennis R. Kurz
13
                                          Dennis R. Kurz, Esq.
                                          Georgia Bar No.: 430489
14                                        Kurz Law Group, LLC
                                          1640 Power Fry Road, Bldg. 17, Ste. 200
15
                                          Marietta, GA 30067
16                                        Phone: (678) 264-8003
                                          dennis@kurzlawgroup.com
17                                        Attorney for Plaintiff
18

19

20

21

22

23

24

25



                                           -7-

                                  PLAINTIFF’S COMPLAINT
